Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


In re Reginald D. Reece                                    Original Mandamus Proceeding

No. 06-15-00093-CR                                   Opinion delivered by *Justice Carter and
                                                     Chief Justice Morriss and Justice Moseley,
                                                     participating. *Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED JUNE 4, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk